Smith, Chief Judge.
In our unpublished opinion in Balbosa v. State, 250 Ga. App. XXV (July 25, 2001), we agreed with Balbosa that the State did not meet its burden of showing a valid waiver of the right to a jury trial. We applied a harmless error analysis, however, to affirm Balbosa’s conviction because we found that the evidence was overwhelming. The Supreme Court granted certiorari and, in Balbosa v. State, 275 Ga. 574 (571 SE2d 368) (2002), agreed that Balbosa had not made a valid waiver of his right to a jury trial. The Supreme Court reversed his conviction, however, relying upon recent United States Supreme *877Court cases as well as Ninth Circuit and California state cases to conclude that a harmless error analysis may not be applied to jury trial waiver.
Decided April 15, 2003.
William J. Mason, for appellant.
J. Gray Conger, District Attorney, Melvin E. Hyde, Jr., Assistant District Attorney, for appellee.
Accordingly, our decision in Balbosa v. State is hereby vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Barnes and Phipps, JJ, concur.